Appeal'from an order of the Court of Claims entered in the office of the Clerk of the Court of Claims on February 1, 1950. The same situation is presented on this appeal as in Rosenberg v. State of New Tork (post, p. 920, decided herewith). The same decision is made except that in this case the order is too broad and should be modified. While perhaps not so intended, the order in question could be construed as requiring the State to produce confidental reports of an investigation subsequent to the accident involved, and even statements of witnesses in no way connected with the State. This would be improper. The order should be modified, on the law and facts, by striking from the last paragraph thereof the words “ memoranda, documents, reports and records relating to the occurence of the accident" involved herein ” appearing in the second, third and fourth lines, and the words “ memoranda, documents, reports and records ” appearing in the eighth line, and substituting therefor in" each instance the words “ records as to the ownership, operation and control of the vehicle.” As so modified the order is affirmed, with $10 costs and disbursements to respondent.- Foster, P. J., Brewster, Deyo, Bergan- and Coon, JJ. concur.